Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8/2/2022 is acknowledged.  The traversal is on the ground(s) that there is no additional burden for the Examiner to examine both groups of claims.  This is not found persuasive because the Election/Restriction requirement is made based on International practice wherein Unity of Invention is required to keep groups of claims together for examination. In this case, the election/restriction requirement clearly explains that the common technical feature between Group I and Group II is known in view of Shirotani et al. Therefore, there is no special common technical feature and the claims lack unity of invention. The burden on the Examiner is not used as a criteria for restriction consideration in international practice.
Nonetheless the Examination of the material and the method of making the material require separate searches and consideration for specific elements of the claims. Each group comprises mutually exclusive elements and patentability determination for a method is different than that for a material or product.
The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shirotani (WO2017/018317, cited by Applicant on the IDS; machine translation provided 6/10/2022).
Claim 1: Shirotani et al. teach a charged filter medium comprising a charged (page 5, paragraphs 8-10) laminate formed by laminating (page 5, last two lines; page 6, first paragraph) and integrating a fine fiber layer in which a median fiber diameter of constituent fibers is less than 2.5 um (page 4, para. 5 wherein if the fibers are all under 2.5um then the median must also be less than 2.5 um) and a basis weight less than 13 g/m2 (page 4, last paragraph).
Shirotani et al. do not specifically teach the pressure drop or particle collection efficiency of the filter when tested at a “wind speed of 10cm/s”. 
The pressure drop and particle collection efficiency of the filter media are properties of the material. These properties are inextricably tied to the structure of the material. Given that the structure of the claimed material is the same as disclosed by Shirotani et al., it is understood that Shirotani et al.’s material will have the same properties as claimed. According to MPEP 2112.01, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778